DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The proposed amendments submitted 03/21/2022 have been entered. Claims 1-3 and 5-9 are currently pending where claims 4 and 10 are cancelled from consideration. 

Allowable Subject Matter
Claims 1-3 and 5-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant ahs amended claim 1 to read “A guide for a piston of a high-pressure pump, the guide comprising: an upper body and a lower body having a cylindrical shape; a plurality of connection parts integrally formed on the upper body and the lower body to connect the upper body to the lower body; and a seal provided in a space between the upper body and the lower body in a structure of surrounding the connection part, wherein the seal is formed with connection part holes of a same number as a number of the connection parts, and wherein each of the connection part holes vertically penetrates the seal, and wherein each of the connection parts is inserted into one of the connection part holes, and wherein the seal is molded by an insert injection in a space between the upper body and the lower body. Applicant’s arguments are persuasive to the Examiner to overcome the prior art of record. For at least this reason, intendent claim 1 and dependent claims 2, 3, and 5-9 are found to be allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746